12/07/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 19-0320


                                      DA 19-0320
                                   _________________

 STATE OF MONTANA,

              Plaintiff and Appellee,

       v.                                                         ORDER

 ETTA KOEHLER DOUBEK,

              Defendant and Appellant.
                                _________________

       Upon consideration of Appellant’s Unopposed Motion for Extension of Time, and
good cause shown, Appellant is hereby granted an extension of time until January 15, 2021,
within which to file and serve Appellant’s reply brief.
       No further extensions will be granted.




                                                                            Electronically signed by:
                                                                                  Mike McGrath
                                                                     Chief Justice, Montana Supreme Court
                                                                                December 7 2020